COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00377-CV
Style:                             Jameson Thottam
                                   v. Elizabeth Joseph
Date motion filed*:                October 18 and 22, 2013
Type of motion:                    Unopposed and First Amended Motions for Extension of Time to File Brief of Appellant
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                              N/A
         Number of previous extensions granted:                         Current Due date: N/A
         Date Requested:                                 45 days (December 9, 2013)

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The reporter’s record has not yet been filed, and the court reporter responsible for preparing the record in
          this appeal has informed the Court that appellant has not requested, or made payment arrangements for,
          the reporter’s record. See TEX. R. APP. P. 37.3(c). The Clerk of this Court has notified appellant that,
          unless he provides proof of having paid or made payment arrangements for the reporter’s record by
          November 22, 2013, the Court may require him to file a brief and consider and decide only those issues that do
          not require a reporter’s record for a decision. Therefore, the appellate record is not complete, and appellant’s
          brief is not yet due. See TEX. R. APP. P. 38.6(a).


Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: November 5, 2013




November 7, 2008 Revision